DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks/Arguments”, filed 17 June 2021, with respect to the rejections of Claims 1, 2, 4-12, and 14-20 under 35 U.S.C. 102(a)(1) and Claims 3 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Application Publication 2014/0056551 to Liu et al. (hereinafter “US1”), cited in Applicant’s Information Disclosure Statement of 03 January 2020 in view of US Patent Application Publication 2008/0044128 to Kish et al. (hereinafter “US2”), as set forth herein below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US1 in view of US2.
Regarding Claim 1, US1 describes an optical modulator (see Figs 2A-2F, [0019]) comprising: a substrate (SiO2 substrate shown in Figs 2B-2F); and a waveguiding arrangement (210, 220) on the substrate, the waveguiding arrangement comprising: a waveguide (see [0030]-[0031]); and at least one graphene layer (214, 216) arranged to interact with light propagating in the waveguiding arrangement, wherein the waveguide is designed such that the light interacting with the at least one graphene layer has a maximum intensity overlapping with the at least one graphene layer (see [0045]-[0046] and [0066]-[0070]). 
US1 does not describe an optical light source on the substrate, the optical light source being optically coupled to and monolithically integrated with the waveguiding arrangement. 
US2 describes an optical modulator comprising: a substrate (32); and a waveguiding (14) arrangement on the substrate (see Figs 4-9), and an optical light source (12) on the substrate, the optical light source being optically coupled to and monolithically integrated with the waveguiding arrangement (see Figs 4-9), wherein the waveguiding arrangement comprises  a waveguide (36). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the monolithic source and waveguide structure of US2 in the modulator of US1. The motivation for doing so would have been to provide an optical source, which is inherently necessary to the function of the modulator of US1, in a compact and unitary structure for use in a larger system.
Regarding Claim 2, US1 describes the waveguide having a thickness of between about 250 nm and about 450 nm (Si thickness describes at [0044] and [0060]).
Regarding Claim 3, US1 does not describe the waveguide design to have a width of between about 15 m and about 30 m. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the waveguide of US1 having such a width since such a modification would have involved a mere change in the size of a component. A change in size is recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 4, US1 describes the waveguide comprising a dielectric waveguide (see [0032]).
Regarding Claim 5, US1 describes the at least one graphene layer (214) is arranged on top of the waveguide (see Figs 2A-2D).
Regarding Claim 6, US1 describes the at least one graphene layer comprises two graphene layers (214, 216) arranged spaced apart from each other (see Fig 2C).
Regarding Claim 7, US1 describes the substrate comprising a metal layer (gold electrode shown in Fig 2A, see [0044]).
Regarding Claim 10
Claims 11-13 and 14-16 describe a method substantially embodied by the above-discussed device of Claims 1-3 and 4-6, respectively. Therefore, Claims 11-13 and 14-16 are rejected in view of US1 and US2 for substantially the same reasoning.
Regarding Claim 19, US1 describes a method for controlling an optical modulator, the method comprising: supplying a light (see [0047]-[0048]) to a waveguiding arrangement of the optical modulator for propagation in the waveguiding arrangement, the waveguiding arrangement (210) comprising a waveguide, and at least one graphene layer (214) arranged to interact with the light, wherein the waveguide is designed such that the light interacting with the at least one graphene layer has a maximum intensity overlapping with the at least one graphene layer (see [0045]-[0046]); and applying an electrical signal to the at least one graphene layer (see [0037] and [0043][0045]). 
US1 does not specifically describe supplying a light using an optical light source to a waveguiding arrangement of the optical modulator. However such light source must inherently be supplied to the waveguiding arrangement  of US1, or there would be no optical signal for the modulator to modify. 
Further, US1 does not describe the optical light source and the waveguiding arrangement being formed on a substrate of the optical modulator, wherein the optical light source is optically coupled to and monolithically integrated with the waveguiding arrangement.
US2 describes an optical modulator comprising: a substrate (32); and a waveguiding (14) arrangement on the substrate (see Figs 4-9), and an optical light source (12) on the substrate, the optical light source being optically coupled to and monolithically integrated with the waveguiding arrangement (see Figs 4-9), wherein the waveguiding arrangement comprises  a waveguide (36). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the monolithic source and waveguide structure of US2 in the modulator of US1. The motivation for doing so would have been to provide an optical source, which is inherently necessary to the function of the modulator of US1, in a compact and unitary structure for use in a larger system.
Regarding Claim 20, US1 describes varying a magnitude of the electrical signal (see [0049]-[0050])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/Primary Examiner, Art Unit 2874